UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6959



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY ALLEN PHILLIPS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-95-4)


Submitted:   September 6, 2001        Decided:   September 14, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Allen Phillips, Appellant Pro Se. Lynne Ann Battaglia,
Christine Manuelian, OFFICE OF THE UNITED STATES ATTORNEY, Balti-
more, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Allen Phillips seeks to appeal the district court’s

order denying his motion seeking relief from the judgment denying

his 28 U.S.C.A. § 2255 (West Supp. 2001) motion.   We have reviewed

the record and the district court’s order and find no reversible

error.     Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.     See

United States v. Phillips, No. CR-95-4 (D. Md. filed Apr. 30, 2001;

entered May 1, 2001).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2